In an action to recover damages for personal injuries, etc., the defendants appeal from an order of the Supreme Court, Dutchess County (Beisner, J.), entered June 21, 1996, which granted the motion of the plaintiffs Paula Kastanis and Athanasios Kastanis for partial summary judgment on the issue of liability.
Ordered that the order is affirmed, with costs.
The Supreme Court correctly determined that the rear-end vehicular collision which occurred in this case created an inference of negligence and a prima facie case of liability against the operator of the tractor-trailer which struck the vehicle of the plaintiffs Paula Kastanis and Athanasios Kastanis, imposing a duty of explanation upon the operator of the tractor-trailer (see, Barile v Lazzarini, 222 AD2d 635; Pincus v Cohen, 198 AD2d 405). Inasmuch as the operator of the offending vehicle failed to come forward with an adequate, nonnegligent explanation (see, e.g., Gambino v City of New York, 205 AD2d 583), partial summary judgment was properly granted in favor of the plaintiffs Paula Kastanis and Athanasios Kastanis (see, Leal v Wolff, 224 AD2d 392; Barile v Lazzarini, supra). Ritter, J. P., Sullivan, Santucci and McGinity, JJ., concur.